Citation Nr: 0811642	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-31 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle degenerative joint disease, with heel 
spurs and loose bodies (right ankle disability), prior to May 
11, 2006.

2.  Entitlement to a disability rating in excess of 20 
percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 until July 
1980 and September 1995 until March 1996.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that granted service connection for right 
ankle disability and assigned a 10 percent rating, effective 
April 24, 2002.  

In May 2007, the RO raised the evaluation of the veteran's 
right ankle disability to 20 percent, effective May 11, 2006.  
As such, the Board has identified the veteran's claim as 
separate issues as set forth on the title page.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  Prior to May 11, 2006, even when pain is considered, the 
veteran's right ankle disability is not shown to result in 
functional loss consistent with or comparable to no more than 
moderate limitation of motion of the right ankle

2.  The veteran's right ankle disability is manifested by 
marked limited motion and no ankylosis.


CONCLUSIONS OF LAW

1.  Prior to May 11, 2006, the criteria for an evaluation in 
excess of a 10 percent evaluation for right ankle disability 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5271 (2007).

2.  The criteria for an evaluation in excess of a 20 percent 
evaluation for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for 
right ankle disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He was also afforded formal VA 
examinations.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

Applicable Law 

Service connection for chronic right ankle sprain with 
arthritis, heel spurs, and loose bodies was granted by the RO 
in a February 2003 rating decision, with a 10 percent rating 
evaluation, under Diagnostic Code 5015-5310.  A May 2007 
rating decision granted a 20 percent evaluation for his right 
ankle disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

Although the veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  Hart.  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.

The veteran's service-connected right ankle disability is 
currently rated as 10 percent disabling, prior to May 11, 
2006, and 20 percent disabling since that time.  

Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment for moderate limitation of ankle motion and a 20 
percent evaluation for marked limitation of ankle motion. A 
20 percent rating is the highest possible schedular rating 
under Diagnostic Code 5271. Higher evaluations of 30 and 40 
percent are possible under Diagnostic Code 5270 with evidence 
of ankylosis.

Although the veteran's representative has argued for a 30 
percent evaluation under 38 C.F.R. § 4.56(d)(4) for a severe 
muscle disability, ratings under that code are only 
applicable for disabilities resulting from muscle injuries, 
under Diagnostic Codes 5301 through 5323 and would not apply 
to the veteran's present disability.  

Merits of the Claim

The veteran essentially contends that his right ankle 
disability warrants a higher disability evaluation. 

The veteran's service medical records indicate that he 
sprained his ankle in service, including in November 1995.  
At that time, he had an inversion injury and his right ankle 
was found to be sprained with mild swelling, tenderness, and 
laxity, as well as no deformity.

A VA examination was provided in October 2002.  The veteran 
reported twisting his right ankle in service and subsequent 
right ankle instability, with frequent re-injuries that would 
cause week-long pain.  He reported previously working as an 
inspector at Boeing, but having been laid off and being in 
school for retraining.  The intermittent ankle pain and 
instability interfered with his ability to play soccer and 
job related activities, such as squatting, climbing, and 
walking around.  His ankle became swollen, tender, and weak 
during his re-injury episodes.  He reported having been 
treated originally with an Aircast splint, which he uses in 
his routine activities and when playing sports.  

The veteran reported being able to brush his teeth, cook, 
shower, vacuum, dress himself, drive a car, and take out the 
trash without difficulty.  He intermittently had difficulty 
with walking, climbing stairs, shopping for a prolonged 
period, gardening, and pushing a lawn mower.  Standing and 
walking also caused the ankle to swell and feel weak.  At 
that time, he worked as a car sales manager.

The examiner found him to be a well-developed, well-nourished 
male in no apparent distress.  He was alert, oriented, and 
cooperative, with a normal posture and gait.  His leg lengths 
were 89 centimeters (cm) on the right and 89.5 on the left.  
His feet showed no sign of abnormal weightbearing, and he 
reported using an Aircast-type brace as needed during 
activities that tended to aggravate his condition.  

His dorsiflexion and plantar flexion of the toes showed some 
slight weakness.  It resisted range of motion compared to the 
left and caused some pain on the dorsiflexor tendon groups 
near the ankle anteriorly, as well as some tenderness.  He 
had tenderness on compression from the plantar surface of the 
left calcaneus in the heel, but no tenderness on lateral 
compression from the sides of the same area.  His arches were 
normally maintained with no pes planus signs.  There was 
considerable tenderness over the lateral talofibular ligament 
area and some slight laxity on medial rotation of the ankle 
on stress, compared to the left.

The ankle joints appeared within normal limits, with minor 
swelling over the lateral malleolus on the right.  
Dorsiflexion of the right ankle was 15 degrees with pain from 
10 degrees.  Plantar flexion was 40 degrees, with pain 
starting at about 30 degrees.  Range of motion actively in 
the left ankle measured 20 degrees of dorsiflexion and 45 of 
plantar flexion, without restriction or pain.  There was no 
obvious deformity, ankylosis, or prosthesis replacement.  The 
veteran's right ankle was additionally limited by pain and 
weakness, but not by fatigue, lack of endurance, or 
incoordination.  The left ankle was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  

X-rays of the right ankle showed two loose bodies in the 
anterior portion of the ankle joint and calcaneal heel 
spurring.  

The veteran was diagnosed with chronic talofibular sprain 
with instability, heel spurs, and loose bodies.  His 
disability interfered with prolonged standing, walking, 
squatting, and repetitive activities, such as squatting and 
climbing.  It intermittently interfered with activities of 
daily living, such as gardening and shopping. 

VA outpatient treatment records generally indicate treatment 
for his right ankle.  A July 2004 VA X-ray found mild right 
ankle osteoarthritis of the tibiotalar joint, with small lose 
bodies anterior to the dome of the talus.  There was a small 
calcaneal plantar spur.  A February 2006 record notes a right 
foot pain complaint and a right ankle X-Ray showed a small 
inferior calcaneal spur.  No fractures were seen and mortise 
was intact.  There was mild spurring of the anterior aspect 
of the articular surface of the distal tibia and small bone 
densities that might represent interarticular loose bodies.  

A VA examination was provided in July 2006.  The veteran 
reported that his right ankle had worsened in relation to his 
work since his October 2002 VA examination.  The veteran 
reported that he had to take care when on aircrafts to avoid 
falling due to his ankle, as well as constant pain the in the 
arch and heel of the right foot.  He had increased pain after 
one hour on his feet and his ankle gave way if he stepped on 
small objects.  He wore an ace bandage, iced his ankle, and 
wore a sports brace when playing sports, which he had not 
done since 1998.

Since the onset of his disability, his condition was 
progressively worse and he received medication, constantly 
used orthotic inserts, and occasionally used a right ankle 
brace.  

The examiner found no neoplasm and that he used orthotic 
inserts and a brace.  He was functionally limited when 
standing and was able to stand for 15 to 30 minutes.  He had 
walking limitations and was able to walk about a quarter 
mile.  

His right ankle exhibited a deformity and gave way.  He had 
right ankle instability, pain, stiffness, and weakness.  He 
did not have episodes of dislocation or subluxation.  He had 
locking episodes several times a year, but less than monthly.  
He had constant effusion.  The condition did not affect the 
motion of one or more joints and he did not have flare ups of 
joint disease.  He had swelling and tenderness.

The veteran had a normal gait and his dorsiflexion was to 22 
degrees, with pain beginning at 20 degrees and ending at 22 
degrees.  He had additional loss of motion on repetitive use, 
from 0 to 15 degrees, due to pain.  He was able to perform 
plantar flexion from 0 to 23 degrees, with pain beginning at 
21 degrees and ending at 23 degrees, without additional loss 
of motion on repetitive use.  The examiner found no loss of a 
bone or part of a bone, inflammatory arthritis, or joint 
ankylosis.  His ankle was generally found to exhibit edema, 
tenderness, painful movement, and weakness.  He did not 
exhibit ankle instability, tendon abnormality, or angulation.  
His left and right leg lengths were 31.5.  There was a 2 cm x 
1 cm raised area to plantar aspect of right heel, edema 
anterior of the right lateral malleolus with tenderness with 
palpation of the lateral malleolus.  

The examiner noted that the February 2006 X-ray indicated 
degenerative changes, with no change in appearances since the 
July 2004 report.  The small inferior calcaneal spur was also 
unchanged.  The veteran had right ankle sprain with 
arthritis, heel spurs, and loose bodies.  There was a 
significant effect on the veteran's occupational ability, due 
to decreased mobility and pain.  He reported increased 
absenteeism and that he tried to maintain sedentary at work, 
while his co-workers compensated for his problems working.  
His ankle caused mild problems with his chores and traveling, 
moderate problems with his exercise and recreation, and 
severe problems when performing sports.   

Normal motion of the ankle is described as dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees. See 
38 C.F.R. § 4.71, Plate II. 

The October 2002 VA examination found right ankle 
dorsiflexion of 15 degrees, with pain from 10 degrees, and 
plantar flexion of 40 degrees, with pain starting at about 30 
degrees.  His right ankle was additionally limited by pain 
and weakness, but not by fatigue, lack of endurance, or 
incoordination.  It intermittently interfered with activities 
of daily living, such as gardening and shopping. 

The July 2006 VA examination found the veteran to have 
complaints of greater pain.  He had right ankle instability, 
pain, stiffness, weakness, swelling and tenderness.  He had a 
normal gait.  Dorsiflexion was to 22 degrees, with pain 
beginning at 20 degrees and ending at 22 degrees, and 
additional loss of motion on repetitive use, from 0 to 15 
degrees, due to pain.  Plantar flexion was to 23 degrees, 
with pain beginning at 21 degrees and ending at 23 degrees, 
without additional loss of motion on repetitive use.  There 
was no loss of a bone or part of a bone, inflammatory 
arthritis, or joint ankylosis.  

Based on a careful review of the claims folder, the Board 
finds that the preponderance of the evidence is against 
entitlement to an initial evaluation in excess of 10 percent 
prior to May 11, 2006.  The objective medical evidence 
reflects that he has no more than mild to moderate limitation 
of motion of the right ankle, and the veteran does not 
contend otherwise.  Thus, even considering the Court's 
decision in DeLuca and the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59, the Board finds that the evidence supports 
entitlement to no more than initial 10 percent rating.  

Consistent with the veteran's report of a worsening of the 
disability, since May 11, 2006, the veteran's right ankle 
disability is rated at the maximum possible under Diagnostic 
Code 5271, with a 20 percent evaluation for marked limitation 
of ankle motion.  Higher evaluations of 30 and 40 percent 
would only be possible under Diagnostic Code 5270 with 
evidence of ankylosis.  The July 2006 VA examiner 
specifically found the veteran to not have ankylosis.  

Although since May 11, 2006, the veteran clearly has a 
limited range of motion, he has already been granted the 
maximum schedular rating possible for his right ankle, 
without evidence of ankylosis.  A higher evaluation under 
Diagnostic Code 5270 is thus not warranted.  Therefore, given 
the evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for his right ankle disability.  

The veteran has also put forth credible complaints of pain on 
use of the joint. With regard to such complaints, the Court 
has held that VA must consider additional functional loss on 
use due to pain on motion or due to flare-ups of the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's right ankle disability is likely manifested by 
some functional limitation due to pain on motion. The Board 
notes that the 20 percent rating already granted contemplates 
complaints of pain, especially on extended use. There is no 
showing of any other functional impairment which would 
warrant a higher rating for the complaints of pain. 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as an inability to work or 
frequent periods of hospitalization, which would warrant an 
extraschedular evaluation.   38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).   


ORDER

Prior to May 11, 2006, an evaluation in excess of 10 percent 
for chronic right ankle sprain with arthritis, heel spurs, 
and loose bodies is denied.

An evaluation in excess of 20 percent for chronic right ankle 
sprain with arthritis, heel spurs, and loose bodies, is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


